DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 11-16 in the “Response to Restriction Requirement” filed on 09/08/2021 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-16 pending for prosecution, wherein claims 1-10 are withdrawn from further consideration, and claims 11-16 are presented for examination. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to 
particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 11, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “filling the first through hole with metal to form an upper electrode, the upper electrode, the dielectric layer, and a lower electrode in the first through hole constituting a three-dimensional MIM capacitor” (Claim 11; emphasis added). The claim is indefinite because of the following:
a lower electrode in the first through hole constituting a three-dimensional MIM capacitor” (Claim 11) is ambiguous and unclear because there is a recitation of “a lower electrode” and “lower electrode” in (Claim 11, Lines 8-10). Therefore, the limitation of “filling the first through hole with metal to form an upper electrode, the upper electrode, the dielectric layer, and a lower electrode in the first through hole constituting a three-dimensional MIM capacitor” (Claim 11) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claims 12-16, those are rejected u under 112(b) because of their dependency status from claim 11.
Regarding Claim 15, the instant claim recites limitations in view of parent method claim 11, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “filling the first through hole and the second through hole with tungsten by means of a PVD process, to form the upper electrode and a second conductive metal structure through hole, respectively” (Claim 15; emphasis added). The claim is indefinite because of the following:
through hole, respectively” (Claim 15) is ambiguous and unclear. The limitation states that the second through hole is filled with tungsten, and after filling the second through hole a second conductive metal structure through hole is formed. It is not clear what is meant by this. Is a second through hole formed in the second through hole? Therefore, the limitation of “filling the first through hole and the second through hole with tungsten by means of a PVD process, to form the upper electrode and a second conductive metal structure through hole, respectively” (Claim 15) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 16, the instant claim recites limitations in view intervening claim 15 and parent method claim 11, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “after the removing the lower electrode layer, the dielectric layer, and the metal outside the first through hole by means of a planarization process, further comprising: forming a third dielectric layer on the second dielectric layer; forming a second conductive metal structure lead and a plurality of conductive leads in the third through hole” (Claim 16; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “after the removing the lower electrode layer, the dielectric layer, and the metal outside the first through hole by means of a planarization process, further comprising: forming a third dielectric layer on the second dielectric layer; forming a second conductive metal structure lead and a plurality of conductive leads in the third dielectric layer, a bottom end of the second conductive metal structure lead being connected to the second conductive metal structure through hole” (Claim 16) is ambiguous and unclear. As discussed above, the limitation of “the second conductive metal structure through hole” is indefinite. In claim 16, this indefinite limitation is further discussed. In the limitation of claim 16, a bottom end of the second conductive metal structure lead being connected to the second conductive metal structure through hole. It is not clear how the second conductive metal structure lead is being connected to a through hole. There is much confusion in the reading of claim 16. Therefore, the limitation of “after the removing the lower electrode layer, the dielectric layer, and the metal outside the first through hole by means of a planarization process, further comprising: forming a third dielectric layer on the second dielectric layer; forming a second conductive metal structure lead and a plurality of conductive leads in the third dielectric layer, a bottom end of the second conductive metal structure lead being through hole” (Claim 16) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 16, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP § 706 and MPEP § 2173.II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

s 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20020185671 A1; hereinafter Kim).
Regarding claim 1, Kim teaches a three-dimensional MTM capacitor integration method (see the entire document, specifically Fig. 1A+; [0022+], and as cited below) comprising: 
providing a first dielectric layer (12; Fig. 1A; [0023]), a first conductive metal (13) structure being formed in the first dielectric layer; 
forming a second dielectric layer (17; [0024]) on the first dielectric layer;
forming a plurality of first through holes (19; Fig. 1B; [0025]; see also [0043]) in the second dielectric layer by means of etching, the plurality of first through holes being arranged in an array at intervals in a two-dimensional plane presented by the second dielectric layer (17), to expose the first conductive metal structure (13); 
forming a lower electrode layer (21; Fig. 1C; [0028]) on the surfaces of the second dielectric layer (17) and the first through hole (19), the lower electrode layer (21) covering a bottom surface and a side surface of the first through hole, and a bottom end of the lower electrode layer (21) being connected to the first conductive metal structure (13); 
forming a dielectric layer (22; Fig. 1C; [0028]) on the surface of the lower electrode layer (21); 
filling the first through hole with metal to form an upper electrode ({23, 25, 26}; Fig. 1E; [0028]), the upper electrode, the dielectric layer (22), and a lower electrode (see section 2, above; 112(b) rejection) in the first through hole constituting a three-dimensional MIM capacitor (see [0009]); and 

Regarding claim 12, Kim teaches all of the features of claim 11. 
Kim further teaches wherein the height of the first through hole (19; Fig. 1B; [0025]) is greater than the width thereof (as depicted in Fig. 1B). 
Regarding claim 13, Kim teaches all of the features of claim 12. 
Kim further teaches wherein after the forming a dielectric layer (22; Fig. 1C; [0028]) on the surface of the lower electrode layer, further comprising: forming a second through hole (24; Fig. 1D; [0025]; see also [0057-0059]) in the second dielectric layer by means of photolithography and etching, to expose the first conductive metal structure (13); and forming a first trench in the second through hole by means of photolithography and etching, an upper end of the second through hole communicating with the first trench (24; Fig. 1D; [0025]; see also [0057-0059]); wherein the filling the first through hole with metal to form an upper electrode ({23, 25, 26}; Fig. 1E; [0028]) comprises: performing copper plating (see [0068]) in the first through hole, the second through hole, and the trench, to form the upper electrode ({23, 25, 26}; Fig. 1E)  and a second conductive metal structure ({25, 26}; Fig. 1E), respectively. 
Regarding claim 15, Kim teaches all of the features of claim 12. 
Kim further teaches wherein after the forming a dielectric layer (22; Fig. 1C; [0028]) on the surface of the lower electrode layer, further comprising: forming a second through hole (24; Fig. 1D; [0025]; see also [0057-0059]) in the second dielectric layer by means of photolithography and etching, to expose the first conductive metal structure (13); and wherein the filling the first through hole with metal to form an upper electrode 23, 25, 26}; Fig. 1E; [0028]) comprises: filling the first through hole and the second through hole with tungsten by means of a PVD process (see [0066], where layer 25 is tungsten layer deposited by PVD; therefore, the process comprises using a PVD to fill the openings with tungsten), to form the upper electrode ({23, 25, 26}; Fig. 1E; [0028])  and a second conductive metal structure through hole (see section 2, above; 112(b) rejection), respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

4.	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Kim (US 20020185671 A1; hereinafter Kim), in view of Kannan et al. (US 20180108651 A1; hereinafter Kannan). 
Regarding claim 14, Kim teaches all of the features of claim 13. 
But, Kim does not expressly disclose after the removing the lower electrode layer, the dielectric layer, and the metal outside the first through hole by means of a planarization process, further comprising: forming a third dielectric layer on the second dielectric layer; and forming an upper electrode lead structure and a lower electrode lead structure in the third dielectric layer, a bottom end of the upper electrode lead structure being connected to the upper electrode at a corresponding position, and a 
However, in the analogous art, Kannan teaches device structures for a metal-insulator-metal (MIM) capacitor, as well as methods of fabricating a device structure for a MIM capacitor ([Abstract]), wherein (Fig. 1+; [0008+]) after a MIM structure is planarized ([0017]), a Back-end-of-line (BEOL) processing follows to form a BEOL stack that includes a via level 38 and a wiring level 40 on the dielectric layer 25 and on top of the local interconnect level 15. The via level 38 includes vias 42, 44, 46, and the wiring level 40 includes a wire 50 that is connected by via 42 with the contact 18 and that is connected by via 44 and the contact 20 with the portion of the resistor 22, and a wire 52 that is connected by via 46 with the metal layer 36. The via level 38 includes dielectric layers 54, 56 in which the vias 42, 44, 46 are embedded, and the wiring level 40 includes dielectric layers 58, 60 in which the wires 50, 52 are embedded. The vias 42, 44 also extend through the capping dielectric layer 25. The wiring level 40 may represent a first metal level (M1) that is closest to the local interconnect level, and the via level 38 may represent a first via level (V0) that is closest to the local interconnect (CA) level. The vias 42, 44, 46 and the wires 50, 52 in the first metal level may be formed by a single damascene process or by a dual damascene process. To that end, via openings and trenches are defined in the dielectric layers 54, 56, 58, 60 by photolithography and etching, and the via openings and trenches are filled by a conductor, such as copper (Cu), that is polished to form the vias 42, 44, 46 and the wires 50, 52 ([0018-0019])
Kannan’s Back-end-of-line (BEOL) processing steps into Kim’s method, and thereby, modified Kim’s (by Kannan) method will have after the removing the lower electrode layer, the dielectric layer, and the metal outside the first through hole by means of a planarization process (Kim Fig. 1F; [0069] in view of Kannan [0017]), further comprising: forming a third dielectric layer (in view of Kannan 56; Fig. 3; [0018-0019]) on the second dielectric layer; and forming an upper electrode lead structure and a lower electrode lead structure in the third dielectric layer (in view of Kannan 56; Fig. 3; [0018-0019]), a bottom end of the upper electrode lead structure (in view of Kannan 46; Fig. 3; [0018-0019]) being connected to the upper electrode (Kim {23, 25, 26}; Fig. 1E)  at a corresponding position, and a bottom end of the lower electrode lead structure (in view of Kannan 42; Fig. 3; [0018-0019]) being connected to the second conductive metal structure (Kim {25, 26}; Fig. 1E)  
The ordinary artisan would have been motivated to modify Kim in the manner set forth above, at least, because this inclusion provides back-end-of-line (BEOL) processing step that will allow for the MIM capacitor to be connected to external devices and interconnections (Kannan [0018-0020]), which increases functionality.
Regarding claim 16, Kim teaches all of the features of claim 15. 
But, Kim does not expressly disclose after the removing the lower electrode layer, the dielectric layer, and the metal outside the first through hole by means of a planarization process, further comprising: forming a third dielectric layer on the second dielectric layer; forming a second conductive metal structure lead and a plurality of conductive leads in the third dielectric layer, a bottom end of the second conductive see section 2, above; 112(b) rejection, where it states that as there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 16, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP § 706 and MPEP § 2173.II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898